 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeisure Village Association, Inc. and Local 806, Inter-national Brotherhood of Teamsters. Case AO 206May 16, 1978ADVISORY OPINIONA petition, with attachment, was filed on Decem-ber 23, 1977, by Leisure Village Association, Inc.,herein called the Petitioner, for an advisory opinionin conformity with Sections 102.98 and 102.99 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, seeking to determinewhether the Board would assert jurisdiction over thePetitioner's operations. On January 16, 1978, Local806, International Brotherhood of Teamsters, hereincalled the Union, filed an opposition, with exhibitattached thereto. On February 13, 1978, Petitionerfiled supplemental jurisdictional facts and memoran-dum in support of advisory opinion.In pertinent part the petition, supplement, and op-position allege as follows:(1) There is pending before the New York StateLabor Relations Board, herein called the state board,Docket Nos. SU-50723 and SU-50795 through SU-50821, unfair labor practices filed by the Union al-leging, inter alia, that the Petitioner has failed andrefused to bargain with the Union as the duly electedand certified collective-bargaining representative of aunit of all office clerical employees and a unit ofservice and maintenance employees employed by thePetitioner.'(2) The Petitioner, a membership corporation ofthe State of New York, is an Association of ownersor co-owners of condominium units called LeisureVillage located at Whiskey Road, Ridge, SuffolkCounty, New York. The Petitioner is engaged in thebusiness of managing and maintaining said condomi-nium units. During the year April 1, 1976, throughSeptember 30, 1977, the Petitioner received revenuesin the form of monthly maintenance fees in excess ofThe Union's opposition alleges that In November 1973 it filed a petitilonfor an election at the National Labor Relations Board. Region 29, seeking aunit of clerical employees employed by the Petitioner. Upon investigationand the Petitioner's contention that it was a condominium managementcorporation under the laws of the State of New York and the type of organi-zation of which the National Labor Relations Board does not take jirisdic-tion. the Union withdrew its petition as to the Petitioner.$1 million and in excess of $200,000 from the sponsorcorporation, Leisure Village at Shoreham, Inc., andfrom Leisure Technology Corporation, parent of thesponsor corporation, to cover certain obligatorycosts. The Petitioner incurred operating expenses inexcess of $1 million. The Petitioner purchased goods,supplies, and services in interstate commerce in ex-cess of $50,000.(3) The Union neither admits nor denies the afore-said commerce data and the state board has made nofindings with respect thereto.(4) There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the Board.(5) No response to this petition, as provided bythe Board's Rules and Regulations, has been filed bythe state board.On the basis of the above, the Board is of the opin-ion that:The Board's advisory opinion proceedings are de-signed primarily to determine questions of jurisdic-tion by application of the Board's discretionary stan-dards to the "commerce" operations of an employer.'The Board has not established a standard governingexercise of its jurisdiction over enterprises engaged inmanaging and maintaining condominiums.3The sub-missions by the Petitioner and the Union raise theissues of whether the Petitioner herein and its spon-sor corporation and the sponsor's parent corporationare a single employer and whether the relationship ofthe Petitioner to the unit owners is one of doing busi-ness. As these issues do not fall within the intend-ment of the Board's advisory opinion rules,4we shalldismiss the petition herein.Accordingly, it is hereby ordered that the petitionfor advisory opinion be, and it hereby is, dismissed.PennshlIania Labor Relations Board (George Junior Republic). 215 NLRB323 (1974): Globe Securiti Systems. Inc., 209 NLRB 35 (1974): Robert C(olemn., et al., 180 NLRB 529 (1969): International Air Service. Inc. of SanJuan. Puerto Rico, 165 NLRB 584 (1967).In a situation involving a nonprofit corporation engaged in the businessof operating and maintaining a condominium, the Board, at that time. de-clined to assert jurisdiction therein, on the ground that as the employer wasapparently the creature of unit owners, each of whom shared only generallyin its services, and served as an instrumentality through which the ownersmerged together to share collectively in meeting the expenses entailed inmaintaining the upkeep and appearance of their property, it was not clearthat the relationship between the employer and the unit owners was one ofdoring business. See Point East Condominium Owners Assoriation. Inc., 193NLRB 6 (1971).' See cases cited in fn. 2.236 NLRB No. II102